BUSINESS COLLABORATION AGREEMENT


This Agreement is made and entered into effective as of the 31st day of
December, 2009 (the “Effective Date”). HealthIXS Corporation is a health
information systems and business services company incorporated in Delaware, with
offices in Atlanta, Georgia (“HealthIXS”). RadNet Management, Inc. or New Jersey
Imaging Partners, Inc. (collectively hereinafter, “RadNet”) are corporations
incorporated in California and New Jersey, respectively, with offices in various
states in the US.


This Agreement, as to RadNet and HealthIXS’ health information system
(“HealthIXS System”), support, services, and cooperation, is in effect for one
year from the date of signature. This Agreement will be subject to extension, as
to HealthIXS’s software license and support, services, and other participatory
activity with RadNet. Within thirty (30) days prior to the end of the term
period that the Agreement is in effect, the Parties will determine whether the
relationship remains beneficial to each of them.  If so, they will “reconfirm”
this agreement and execute an extension form with modified terms and conditions
as may be deemed needed and appropriate.


HealthIXS and RadNet are desirous to work together in a business collaborative
manner by using the HealthIXS System to help improve RadNet’s business. RadNet
will be provided usage of a special licensed version of the HealthIXS System
referred herein as RADIS to supplement RadNet’s existing information systems to
help achieve multiple benefits. The HealthIXS System can help meet RadNet’s
information processing and management requirements and customized needs that may
be requested and mutually agreed to, assist with improving RadNet’s business
operations such as revenue cycle management where applicable, and provide
enhanced business intelligence to help improve decision support and
enterprise-wide results.


In return for usage of the HealthIXS System for one year, RadNet has agreed to
pay HealthIXS a license fee of US $*** (“***USD”) in 12 equal monthly payments
of US $*** starting with the signing of this Agreement and US $*** (“***USD”) in
a single balloon payment in one year from the date of this Agreement.


The terms of the Agreement and consideration made by RadNet and HealthIXS are
described above and in the following paragraphs:
 
1.0 HealthIXS SYSTEM USAGE LICENSE.


Subject to the terms of this Agreement, HealthIXS will transfer to and hereby
grants to RadNet a non-exclusive, one year, right and license to use the private
labeled RadNet Derivative Information System (“RADIS”) System based on the
HealthIXS System, in machine readable form with supporting Documentation, on a
software system usage basis only, for the fees set forth in Section 6 below. The
term “RADIS” shall include any updates wherever such term is used.


2.0 SUPPORT AND MAINTENANCE.


2.1 Technical Support.  During the support term of this Agreement and provided
that no default shall exist and be continuing under this Agreement or any
statement of work (“SOW”) between the Parties, HealthIXS shall provide RadNet,
for the fees set forth in Section 6 below, with updates as part of its normal
course of business and corrections to the RADIS System as a result of any
documented errors or software problems discovered as part of the RADIS System
and agreed to by HealthIXS. HealthIXS will also provide technical support,
including answering questions and assisting with general issues related to the
RADIS.  Software related and technical support responses shall be provided as
needed and agreed to, up to a maximum of 32 hours per month. Additional hours
are available through mutually agreed upon SOW(s).




***Confidential treatment requested.
 
- 1 -

--------------------------------------------------------------------------------



 
2.2 Access. RadNet agrees to give HealthIXS personnel, and other HealthIXS
designated parties, reasonable access to its facilities, hardware, network and
related communications, databases, the RADIS software and updates installed on
its systems to adequately diagnose and correct any problems to the HealthIXS
software and/or updates and to provide whatever assistance is reasonably
requested by HealthIXS in its efforts to make changes that may be needed.
Failure by RadNet to provide the requisite assistance in a timely manner shall
nullify and void HealthIXS’ obligation to diagnose any issues and to make any
necessary corrections or updates.


2.3 Responsibilities. HealthIXS shall not be responsible to detect or fix errors
existing or discovered in the data of RadNet, and shall not be held responsible
for changes not made by HealthIXS to the RADIS System or derivatives thereof.


 3.0 SOFTWARE UPGRADES. The RADIS System License granted to RadNet hereunder
does not automatically include software upgrades (the “Upgrades”) that HealthIXS
may develop in the future for the RADIS System. However, upgrades may be offered
through new software released by HealthIXS from time-to-time, and on-demand,
custom software upgrades can be obtained through statements of work (“SOW”) as
needed and mutually agreed-to by the parties.


4.0 RIGHTS RESERVED. The RADIS System license granted hereby shall in no way
prevent or otherwise limit HealthIXS from continuing to license, sell or use any
related Marks, the RADIS System or Documentation in any manner whatsoever or to
prevent HealthIXS from enhancing or modifying the RADIS System or Documentation
in any manner or to any degree.
 
5.0 CONSULTING AND OTHER  SERVICES.


During the Term of this Agreement and provided that no default shall exist and
be continuing under this Agreement, HealthIXS agrees to provide consulting,
custom development, and other reasonable services including, but not limited to,
the procurement of hardware and peripherals, and setup and management of hosting
services, per statements of work (“SOW”) and related terms and conditions
mutually agreed to by the parties.


6.0 PAYMENTS.


6.1 Usage License.  As consideration for the license granted, and the other
obligations undertaken, by HealthIXS hereunder, RadNet agrees to pay HealthIXS a
license fee of US $*** (“***USD”) in 12 equal monthly payments of US $***
starting with the signing of this Agreement and US $*** (“***USD”) in a single
balloon payment in one year from the date of this Agreement for RadNet’s usage
of the RADIS System in its facilities.


6.2 Support and Maintenance.  In addition to the usage license fees paid as
described in Section 6.1 above, RadNet shall agree to pay HealthIXS in a lump
sum or in equal monthly payments, 0% of the total license fees for annual
Support and Maintenance as defined in Section 2 above, for the 12 month period
from the effective date of this Agreement.


6.3 Consulting and Other Services.  Upon request and as needed, RadNet will pay
HealthIXS for consulting and additional service tasks such as custom software
development, performed pursuant to mutually agreed upon and signed SOW(s), at
mutually agreed rates per hour, plus reasonable out-of-pocket expenses incurred
in connection with such services.


6.4 Taxes. RadNet will promptly pay or reimburse HealthIXS for all sales, use,
transfer, privilege, excise and other taxes and all duties, however designated,
which are levied or imposed by virtue of this Agreement, excluding, however,
income taxes which may be levied against HealthIXS.




***Confidential treatment requested.
 
- 2 -

--------------------------------------------------------------------------------


 
6.5 Expenses. RadNet agrees to reimburse HealthIXS for all reasonable
out-of-pocket expenses incurred by HealthIXS personnel on behalf of RadNet as a
result of any consulting or development services performed on its behalf and at
its request, including, but not limited to, travel, lodging, meals and other
miscellaneous expenses incurred while traveling on RadNet’s business, copying
and such other administrative expenses incurred on RadNet’s behalf as expressed
in the applicable SOW.


6.6 Billing.  Unless stated otherwise in this Agreement or a SOW Exhibit,
HealthIXS shall provide RadNet with invoices once per month for all services
rendered and expenses incurred for the prior period.  Such invoices shall be due
and payable within 45 days after receipt of an invoice from HealthIXS, unless
the parties agree otherwise to new terms and conditions.  The failure of RadNet
to pay any invoice when due will entitle HealthIXS to refrain from continuing to
perform any services for RadNet that HealthIXS may have previously agreed to
perform.  The discontinuation of any service by HealthIXS as a result of
RadNet’s failure to pay any reasonable disputed amount to HealthIXS when due
shall not be deemed a breach of this Agreement by HealthIXS.
 
7.0 Shared Services.   The Parties, in conjunction with mutually acceptable
terms and conditions as set forth in a subsequent Exhibit to this Agreement,
agree to share facilities, resources, and software systems services from
time-to-time, and as needed, to pursue mutually beneficial business and system
opportunities that may also include reasonable financial provisions to offset
the periodic costs.
 
8.0 OWNERSHIP.


8.1 HealthIXS and RADIS Systems.  All rights, title and interest in the
HealthIXS and RADIS Systems and related Intellectual Property Rights therein,
shall remain the exclusive property of HealthIXS and its licensors. RadNet shall
obtain no right, title or interest in the HealthIXS and RADIS Systems; except as
otherwise provided in this Agreement.


8.2 Custom Development.  All right, title and interest in software developed by
HealthIXS exclusively for RadNet under this Agreement or related applicable SOW
(the “Custom Software Code”) shall be deemed to be a “work made for hire” and
shall be the sole and exclusive property of RadNet, including without
limitation, all applicable Intellectual Property Rights thereto and therein.
HealthIXS hereby irrevocably assigns to all right, title and interest in and to
the clearly identified Custom Software Code and related documentation produced
pursuant to this Agreement or any applicable SOW under this Agreement, including
without limitation, all Intellectual Property Rights thereto and therein.
HealthIXS specifically intends the foregoing assignment of rights to RadNet to
include all such now known or unknown uses, media and forms of exploitation.


9.0 CONFIDENTIAL INFORMATION.


9.1 Confidential Information.  During the course of this Agreement, each Party
acknowledges and agrees that it may be given access to information that is
proprietary to or confidential to the other, including but not limited to, the
specifications, and the other information that relates to the Party’s past,
present and future research, development, business and technical information,
marketing plans, research, designs, plans, methods, techniques, processes and
know-how, whether tangible or intangible and whether or not stored, compiled or
memorialized physically, electronically, graphically or in writing
(collectively, the “Confidential Information”). Each Party agrees to secure and
protect the Confidential Information of the other Party in a manner consistent
with the maintenance of the Party’s rights therein, using at least as great a
degree of care as it uses to maintain the confidentiality of its own
confidential information of a similar nature, but in no event using less than
reasonable efforts.  Neither Party will sell, transfer, publish, disclose or
otherwise make available any portion of the Confidential Information of the
other to third Parties, except as necessary to perform its obligations or
exercise its rights under this Agreement or as expressly authorized in this
Agreement. HealthIXS agrees to comply with the applicable provisions of the
Administrative Simplification section of the Health Insurance Portability and
Accountability Act of 1996, as codified at 42 U.S.C. section 1320d through d-8
(“HIPAA”) and the requirements of any regulations promulgated
thereunder.  HealthIXS agrees not to use or further disclose any protected
health information or individually identifiable health information concerning a
patient other than as permitted under HIPAA.
 
 
- 3 -

--------------------------------------------------------------------------------


 
9.2 Non-Confidential Information.  Notwithstanding Section 9.1, above,
Confidential Information of a Party shall not include information which: (1) is,
as of the time of its disclosure or thereafter becomes part of the public domain
through a source other than the receiving Party; (2) was rightfully known to the
receiving Party as of the time of its disclosure; (3) is independently developed
by the receiving Party; (4) is subsequently learned from a third Party not under
a confidentiality obligation to the disclosing Party; or (5) is required to be
disclosed pursuant to a duly authorized subpoena, court order, or government
authority, whereupon the Party subject to same shall provide prompt written
notice to the other Party prior to such disclosure, so that such Party may seek
a protective order or other appropriate remedy.


10.0 SOFTWARE DELIVERY.


10.1 Delivery. HealthIXS shall deliver to RadNet one copy of, or online access
to, the RADIS System as the Parties shall mutually agree in machine-readable
form, and related Documentation, within 10 business days after receipt of a
written conformation from RadNet as to choice of delivery and from the date of
this signed Agreement.


10.2 Copies.  RadNet may make a reasonable number of copies, including backup
and archival copies, of the RADIS System consistent with HealthIXS’ usage
licenses and the terms and conditions of this Agreement with respect to such
RADIS System.


10.3 Training.  HealthIXS agrees to provide such training to RadNet’s personnel
in connection with the installation of, or online access to, the RADIS System as
the Parties shall mutually agree in a SOW or other separate agreement.


11.0 TERM AND TERMINATION.


11.1 Term.  This Agreement, as to the support obligations of the RADIS System,
shall commence upon execution hereof as of the Effective Date and continue for
12 months.  The license provisions shall be in effect for the terms set forth in
the license grant in Section 1.0 HealthIXS SYSTEM USAGE LICENSE above. This
Agreement may be extended after the term of this agreement by mutual written
agreement.


11.2 Breach.  This Agreement may be terminated by either party in the event of
any material breach by the other party if the breach continues and is not cured
within thirty (30) days of receipt of written notice from the non-breaching
party.  If the activity complained of in the notice of breach is not corrected
or refrained from within the thirty (30) day cure period, the non-breaching
party may terminate the Agreement.


11.3 Effect of Termination.  Notwithstanding any provision to the contrary the
Parties agree that the obligations respecting Confidential Information shall
survive termination of this Agreement.


12.0 WARRANTIES.


12.1 Authority. HealthIXS represents and warrants that it has the rights to an
unlimited usage license to use, adapt, modify and create works based on the
RADIS System, subject, however, to any rights RadNet may have obtained in the
RADIS derivative software system through a SOW for clearly defined and approved
customizations, and its related respective Documentation, and that it has the
full right and power to grant the rights to RadNet granted herein.


12.2 No Infringement. HealthIXS represents and warrants that neither, the RADIS
System, and its Documentation, shall violate any of the Intellectual Property
Rights or other rights of any third party.


12.3 Disclaimer.  OTHER THAN THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT
HEALTHIXS MAKES NO OTHER EXPRESS, IMPLIED OR STATUTORY WARRANTIES OF ANY KIND
WHATSOEVER TO RADNET, INCLUDING ANY AND ALL WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR OR INTENDED PURPOSE.  UNLESS STATED IN THIS AGREEMENT,
HEALTHIXS EXPRESSLY DISCLAIMS ANY WARRANTY THAT THE RADIS SYSTEM OR ANY RELATED
WORKS WILL MEET ANY PARTICULAR REQUIREMENT OR BUSINESS NEED OF RADNET, EVEN IF
HEALTHIXS HAS BEEN ADVISED OF SUCH REQUIREMENT OR NEED.
 
- 4 -

--------------------------------------------------------------------------------



 
13.0 INDEMNITY.  As RadNet’s sole remedy for a breach of the warranties
contained herein, HealthIXS agrees to defend and indemnify RadNet with respect
to any action brought against RadNet to the extent that such action is based
upon a claim that any software licensed or provided to RadNet hereunder or work
created by HealthIXS for RadNet constitutes direct infringement of any
Intellectual Property Rights in the United States of a third party and will pay
all damages and costs attributable to such claim which may be finally awarded
against RadNet in any such action; provided, however, that the warranties set
forth herein shall be null and void if (i) within thirty (30) days after such
claim arises or such earlier time as to avoid irreparable injury to HealthIXS,
HealthIXS is not informed by RadNet in writing of any such claim and furnished a
copy of all communications or other documents relating thereto, (ii) HealthIXS
is not given by RadNet all requisite assistance and information reasonably
necessary to defend or settle such claim.


14.0 LIMITATION ON LIABILITY. EXCEPT AS EXPRESSLY STATED ABOVE, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY LOST
PROFITS, LOST SAVINGS OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING
BUT NOT LIMITED TO, DAMAGES ARISING FROM OR AS A RESULT OF THE USE OR THE
INABILITY TO USE THE RADIS SYSTEM, RELATED SOFTWARE, OR WORKS CREATED FOR
RADNET, FOR ANY REASON WHATSOEVER.


15.0 TRANSFER OR ASSIGNMENT.  This Agreement may be transferred or assigned by
either Party, with prior written notice to the other Party.


16.0 BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors, assigns and legal
representatives.


17.0 NOTICES.  All notices and invoices required or permitted to be given
hereunder shall be in writing and deemed duly given if hand delivered or sent by
registered or certified mail, postage prepaid, addressed as follows:
 
If to HealthIXS:
If to RadNet:
   
HealthIXS Corporation
RadNet
_____ Abernathy Road
__________________________
Building ____
__________________________
Suite ______
__________________________
Atlanta, Georgia 30328
Los Angeles, California, _______
Attention: _________________
Attention: __________________

 
Any change of address shall be effective only if given in writing and with the
same formalities required in this Section 17.
 
18.0 RELATIONSHIP OF THE PARTIES.  At all times hereunder, with respect to this
Agreement and services to be provided hereunder, the relationship of HealthIXS
to RadNet shall be that of an independent contractor and shall not be construed
to constitute that of partners, joint ventures, principal and agent or employer
and employee.


19.0 ENTIRE AGREEMENT.  Except to the extent that a SOW may modify this
Agreement, this Agreement and Exhibits attached hereto constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior negotiations, representations or agreements, whether
written or oral.  Any modification of this Agreement shall be in writing,
executed with the same formality as this Agreement, and signed by a duly
authorized representative of each of the parties hereto.


20.0 SEVERABILITY.  Should any part or provision of this Agreement be held
unenforceable or in conflict with the laws of any jurisdiction, then such part
or provision shall be completely severable from this Agreement and the validity
of the remaining parts or provisions shall not be affected by such holding.
 
- 5 -

--------------------------------------------------------------------------------


 
21.0 GOVERNING LAW.  This Agreement is being entered into and shall be governed
by and construed in accordance with the laws of the State of Georgia without
regard to any conflicts of law principles.


22.0 WAIVER OF DEFAULT.  The waiver of any default or breach under this
Agreement by either party shall not constitute a waiver of any rights for any
subsequent default or breach.


23.0 SECTION HEADINGS.  The section headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.


24.0 FORCE MAJEURE. Neither Party, shall be responsible for delays or failure of
performance, resulting from acts beyond the reasonable control of such Party.




               HealthIXS Corporation
                    RadNet Management, Inc. and New Jersey Imaging Partners,
Inc.
   
By: /s/ Baruh Hayut
By:  /s/ Howard G. Berger
 
Name: Baruh Hayut
 
Name:  Howard G. Berger M.D.
 
Title: Chief Executive Officer
 
Title:  President
 
Date:_________________________________
 
Date:_________________________________

 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

